DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 are pending and have been examined. 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.

Regarding claims 1 and 9, the limitation(s) of “acquiring voice information”, “determining a response character”, and “responding to the acquired voice information”, as drafted, are processes that, under broadest reasonable interpretation, covers 
This judicial exception is not integrated into a practical application because the recitation of an “apparatus”, “processor”, and “memory” of claim 9 reads to generalized computer components, based upon the claim interpretation wherein the structure is interpreted using [0090-1] in the specification. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to the integration of the abstract idea into a practical application, the additional element of using generalized computer components to acquire, determine, and respond amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.


	With respect to claims 2 and 10, the claim recites “determining…the response character corresponding to the recognized name”, which reads on a human hearing a speaker say a name of a type of persona and recognizing the name as being the voice persona in which they should respond to the speaker. No additional limitations are present.

	With respect to claims 3 and 11, the claim recites the definition of the name as being a wake-up word, which reads on a human only participating in a conversation with another human when hearing a specific name being stated by the other human. No additional limitations are present.

	With respect to claims 4 and 12, the claim recites “acquiring attribute information of the user”, “determining the response character”, which reads on a human recognizing the age or other characteristic of the speaker and determining the voice persona to use in the conversation based on the recognized feature. No additional limitations are present.

	With respect to claims 5 and 13, the claim recites “performing voiceprint recognition”, which reads on a human hearing another human speak and recognizing the individual based on what the voice sounds like. No additional limitations are present.


, which reads on a human recognizing the speaker as being a specific person, and recalling specific information about the user, such as age, based on the recognition. No additional limitations are present.

	With respect to claims 7 and 15, the claim recites “converting the acquired voice information into a text”, “determining response text”, and “responding to the acquired voice information”, which reads on a human hearing another human’s speech and writing it down, determining the best way to respond based on a specific persona associated with the user, and replying to the speaker using the specific voice persona. No additional limitations are present.

	With respect to claims 8 and 16, the claim recites “determining identification information”, “querying a response character”, and “determining the queried response character”, which reads on a human recognizing the speaker as being a specific person, recalling a number of possible voice personas that could be used, and identifying which persona is the specific one to be used with this individual. No additional limitations are present.

	With respect to claim 17, the claim recites a non-transitory computer readable medium and a computer program, which reads on generalized computer components. No additional limitations are present.

			Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-10, and 12-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yazdian et al. (US PG Pub No. 2018/0018373), hereinafter Yazdian.

Regarding claims 1 and 9, Yazdian teaches 
(claim 1) A method for voice interaction, the method comprising ([0004:1-3] a method for providing a digital assistant):
An apparatus for voice interaction, the apparatus comprising ([0004:1-3] a device, i.e. apparatus, for providing a digital assistant):
 (claim 9) 15at least one processor ([0020] the processor of a computer); and
 (claim 9) a memory storing instructions, wherein the instructions when executed by the at least one processor, cause the at least one processor to perform operations, the operations comprising ([0020-1] computer instructions may be stored in a computer readable medium, i.e. memory, that can be provided to the processor of a computer to execute the instructions and implement the method, i.e. when executed by the at least one processor, cause the…processor…to perform operations):

acquiring voice information input by a user ([0059:11-15] the digital assistant analyzes collected sound data, i.e. acquiring voice information input, to determine that one of the users spoke a phrase, i.e. input by a user);
determining a response character matching the acquired 5voice information based on the acquired voice information ([0044:6-11], [0047], [0051:1-15], [0060] the digital assistant can determine a preferred fictional character or persona, such as age, gender, nationality, accent, speech speed, or language, that is associated with each user, i.e. determining a response character, where the assistant may also be given a unique name assigned by the user associated with the customized persona, that the user can speak to verbally refer to the digital assistant as audio input, i.e. based on the acquired voice information); and
 responding to the acquired voice information using a voice recorded in advance for the response character or a voice synthesized based on a voice feature parameter of the 10response character ([0044:6-11], [0047:13-22], [0059-60] a text-to-speech module can be used, i.e. voice synthesized, based on customizable voice parameters, such as age, gender, nationality, accent, speech speed, language, i.e. voice feature parameter of the response character, or audio data that represents dialogue read in the voice of the preferred fictional character, i.e. voice recorded in advance for the response character, that is assigned to the digital assistant by the user is used, to output a response to the user’s speech input, such as a statement regarding dinner, i.e. responding to the acquired voice information, in the manner of the customized persona or character, where the user and corresponding user profile with saved preferences are identified, such as a child user that is present having a favorite fictional character, ).  

Regarding claims 2 and 10, Yazdian teaches claims 1 and 9, and further teaches
determining, in response to recognizing that the 15acquired voice information comprises a name defined in advance for a response character, the response character corresponding to the recognized name as the response character matching the acquired voice information ([0044], [0047], [0051:1-15] a digital assistant may be given a unique name and voice customizations by each user, i.e. name defined in advance for a response character, where the user is able to verbally refer to the system, i.e. acquired voice information, by a unique name and have .  

Regarding claims 4 and 12, Yazdian teaches claims 1 and 9, and further teaches 
25acquiring attribute information of the user ([0045], [0060] the system may recognize the relationship between different users, such as which users are children, which users are parents, and which users are dating or married to each other, which can further be identified by special names such as “dad” or “mom”, i.e. acquiring attribute information of the user); and
 determining the response character matching the acquired voice information, based on the attribute information of the user and a preset corresponding 2619A12093US relationship between attribute information and a response character ([0049], [0060], [0073] the digital assistant determines the identity of the user, which can include age, i.e. attribute information of the user, through analysis of speech data for voice recognition, i.e. acquired voice information, each user may be treated differently by the digital assistant, i.e. determining the response character, based on the circumstances or the age of the user, such as speaking more authoritatively to a child, or using the voice of a child’s favorite fictional character, i.e. preset corresponding relationship between attribute information and a response character).  

Regarding claims 5 and 13, Yazdian teaches claims 4 and 12, and further teaches
5performing voiceprint recognition on the acquired voice information, and determining the attribute information of the user based on a recognition result ([0045], [0049], [0073] the digital assistant analyzes speech data, i.e. acquired voice information, using a voice recognition module to determine which user is speaking based on stored data describing the attributes of each user’s voice, i.e. performing voiceprint recognition, and identification of the user could include the age or other information in the user profile, i.e. determine the attribute information based on a recognition result).  

Regarding claims 6 and 14, Yazdian teaches claims 4 and 12, and further teaches
10determining identification information of the user based on the acquired voice information ([0045], [0049], [0073] voice recognition is performed on speech data, i.e. acquired voice information, to determine which user is speaking, i.e. determining identification information); and
 querying user attribute information corresponding to the identification information of the user in a pre-stored user information set ([0045-6], [0049] the user may have a profile, i.e. pre-stored user information set, that identifies information such as the user’s age or relationship to other users, like parents and children, i.e. user attribute information, that can be determined based on the preferences stored in the .  

Regarding claims 7 and 15, Yazdian teaches claims 1 and 9, and further teaches 
20converting the acquired voice information into a text ([0059] the digital assistant analyzes collected sound data, i.e. acquired voice information, using a speech-to-text analysis module, i.e. converting…into a text);
determining a response text based on the converted text and a voice response logic preset for the response character ([0029], [0049], [0052], [0059], [0060] the system can determine a response to an initial user question, i.e. based on the converted text, that can be output as text or through a text-to-speech module, i.e. determining a response text, and that can respond in a particular way, such as calm or authoritative, depending on the emotional state or age of the user, i.e. voice response logic preset for the response character); and
 responding to the acquired voice information ([0059:11-15] the digital assistant responds to the spoken phrase of the user in the collected sound data, i.e. acquired voice information), using a 25voice recorded in advance for the response character and containing the response text ([0044:6-13] the digital assistant retrieves an instance of audio data, i.e. voice recorded in advance, that represents dialogue, i.e. containing the response text, read in the voice of the preferred fictional character), or a voice synthesized based on the voice feature parameter of the response character and the response text ([0047], .  

Regarding claims 8 and 16, Yazdian teaches claims 1 and 9, and further teaches
determining identification information of the user 5based on the acquired voice information ([0045], [0049], [0073] voice recognition is performed on speech data, i.e. acquired voice information, to determine which user is speaking, i.e. determining identification information);
querying a response character corresponding to the determined identification information in a response character setting record representing a corresponding relationship between identification information and 10response characters ([0044:6-13], [0045], [0047], [0049], [0060], [0073] the digital assistant may access a user profile associated with a user that has been determined to be speaking, i.e. determined identification information, where the user can customize the voice that is used by the assistant during interactions, such as a specific persona or fictional character, i.e. response character setting record representing a corresponding relationship, and where the assistant considers the profile to determine the voice effect to use, i.e. querying); and
 determining the queried response character as the response character matching the acquired voice information ([0047], [0049], [0060], [0073] the digital .  

Regarding claim 17, Yazdian teaches claim 1, and further teaches
A non-transitory computer readable medium, storing a computer program thereon, the program, when executed by a 5processor, implements the method according to claim 1 ([0020-1] the computer readable medium can store computer program instructions, i.e. computer program, that can be provided to a processor to perform the functions, i.e. implements the method).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdian, in view of Quast et al. (U.S. PG Pub No. 2015/0172463), hereinafter Quast.
Regarding claims 3 and 11, Yazdian teaches claims 2 and 10.
While Yazdian provides a user naming a digital assistant so that the assistant recognizes they are talking to it, Yazdian does not specifically teach that the name is a wake-up word, and thus does not teach
wherein the name defined 20in advance for the response character comprises a voice interaction wake-up word.  
Quast, however, teaches wherein the name defined 20in advance for the response character comprises a voice interaction wake-up word ([0107] the virtual assistant persona, i.e. response character, may specify a virtual assistant wake-up phrase or name, i.e. name identified in advance, and, when the user utters the phrase or name, the virtual assistant will begin to interact with the user in response, i.e. voice interaction wake-up word).  
Yazdian and Quast are analogous art because they are from a similar field of endeavor in personalizing the interaction between a user and a digital assistant. Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the use of a user-customized name for the assistant teachings of Yazdian with the specific use of the name to cause the assistant to start an interaction as taught by Quast. The motivation to do so would have been to 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE A K SCHMIEDER whose telephone number is (571)270-1474.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on (571) 272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NICOLE A K SCHMIEDER/Examiner, Art Unit 2659                                                                                                                                                                                                        
/Paras D Shah/Primary Examiner, Art Unit 2659                                                                                                                                                                                                        

03/31/2021